El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
El apelante fuá acusado de que tenía para la venta, ofre-cía en venta y vendía leche de vaca adulterada, y el único *636motivo que alega en esta apelación para qne revoquemos la sentencia condenatoria que dictó la corte inferior es que la prueba no es suficiente para justificar la condena.
Examinada una leche que portaba el apelante resultó es-tar adulterada con agua, pero él sostiene que no se fia pro-bado que estuviera vendiéndola.
La prueba del fiscal consistió únicamente en la declara-ción de un inspector de Sanidad quien dijo que esa leche la llevaba el acusado por una de las calles de Coamo en dos jarros como de veinte litros cada uno y que al tomarle mues-tra de ella le manifestó espontáneamente que la llevaba de venta para sus ajustes, para venderla en esa forma. El acusado negó en el juicio que él hubiera dicho tal cosa al inspector y declaró que la leche era para don Arturo Picó, dueño de las vacas, y para su madre; que esos jarros eran grandes pero no tenían cuarenta cuartillos de leche, pues iban casi vacíos. El Sr. Picó declaró que el acusado es su empleado hace muchos años, que sus vacas no dan sino unos diez y seis cuartillos de leche, parte de los cuales se los mandaba su empleado a Aibonito, donde él estaba tempo-ralmente, y la otra parte era para su madre.
Al dictar la corte inferior su sentencia condenatoria tuvo, necesariamente, que haber dado crédito a la declaración del inspector de Sanidad respecto a que el apelante le mani-festó que llevaba la leche para venderla a sus ajustes, re-solviendo en esa forma el conflicto de ella con la declara-ción del acusado que negó haber hecho esa manifestación; y como esa admisión del acusado puede servir de fundamento a una condena teniendo en cuenta además que estando au-sente de Coamo el Sr. Picó él no puede saber si en efecto el acusado vendía o no leche y que si sus vacas producían menos de diez y seis cuartillos de leche no es explicable ra-zonablemente que para transportarla al pueblo de Coamo se usaran dos jarros capaces cada uno de contener más que esa cantidad, tenemos que llegar a la conclusión de que *637existe prueba suficiente para sostener la sentencia apelada y que debe ser confirmada.